Citation Nr: 1621885	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-07 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to restoration of service connection for peripheral neuropathy of the right lower extremity.

2.  Entitlement to restoration of service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1963 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's appeal was previously remanded by the Board in November 2012, and October 2014.  

In March 2012, the Veteran testified at a travel Board hearing, a transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Peripheral neuropathy of the right lower extremity was granted secondary to service-connected diabetes mellitus in an April 2006 rating decision.

2.  Peripheral neuropathy of the left lower extremity was granted secondary to service-connected diabetes mellitus in an April 2006 rating decision.

3.  The Veteran's diagnosis of diabetes mellitus was clearly and unmistakably erroneous, and service connection for diabetes mellitus has been severed. 


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the right lower extremity secondary to diabetes mellitus was properly severed, and the criteria for restoration of service connection have not been met.  38 U.S.C.A. §§ 1131, 1155, 5109A (West 2014); 38 C.F.R. §§ 3.103, 3.105, 3.303, 3.310 (2015).   

2.  Service connection for peripheral neuropathy of the left lower extremity secondary to diabetes mellitus was properly severed, and the criteria for restoration of service connection have not been met.  38 U.S.C.A. §§ 1131, 1155, 5109A (West 2014); 38 C.F.R. §§ 3.103, 3.105, 3.303, 3.310 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  However, the VCAA and its implementing regulations do not apply to claims that involve the propriety of a severance of service connection, which requires application of the clear and unmistakable (CUE) standard of review.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply in matters of revision on the basis of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).  

In regard to issues of severance of service connection, the appeal does not arise from adjudication of claims made by a claimant; rather they arise from the RO severing service connection.  Therefore, these issues arise from actions initiated by the RO, not the Veteran.  Moreover, severance of service connection requires compliance with particular notification procedures under the law.  Specifically, when severance is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).

Based upon a review of the record, it appears the Veteran was afforded adequate explanation and due process for his appeal.  A January 2008 rating decision proposed to sever the Veteran's secondary service-connected bilateral peripheral neuropathy.  VA provided notice of the contemplated action and detailed reasons for such in an accompanying January 2008 letter.  A March 2009 rating decision finalized the severance.  The Veteran waived any error in the content or timing of the notice provided during his March 2012 hearing. 

In March 2016, the Board notified the Appellant that the Veterans Law Judge who held the March 2012 travel Board hearing in this appeal was no longer employed by the Board.  The Appellant was offered the opportunity for another Board hearing before a different Veterans Law Judge, or to consider the appeal based on the evidence of record.  38 U.S.C.A. § 7107(c).  The Appellant failed to respond, and as indicated in the March 2016 letter, the appeal will be determined based on the evidence of record.

Severance of Service Connection

The Veteran seeks restoration of service connection for his bilateral peripheral neuropathy which was service-connected secondary to his diabetes mellitus in an April 2006 rating decision.  

Subject to the limitations in 38 C.F.R. §§ 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  38 C.F.R. § 3.105(d).  A change in diagnosis may be accepted as a basis for severance if the medical evidence shows that the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  38 C.F.R. § 3.105(d).

The Veteran was diagnosed with diabetes mellitus in November 2005 by VA examination; the Veteran was diagnosed with peripheral neuropathy in both lower extremities related to diabetes in November 2005 as well. 

In April 2006, the RO granted service connection for diabetes mellitus and granted service connection for bilateral peripheral neuropathy as secondary to diabetes mellitus.

In January 2007 and April 2007, VA examiners confirmed that there was no objective evidence of diabetes mellitus.

A January 2008 rating decision proposed to sever service connection for diabetes mellitus and bilateral peripheral neuropathy as secondary to diabetes mellitus.  A March 2009 rating decision finalized severance, effective June 1, 2009.

During the March 2012 hearing, the Veteran testified that he has never had diabetes mellitus.  The evidence shows that he did, however, receive disability compensation for diabetes mellitus and several secondarily service-connected disabilities for nearly one year and that he filed a claim for increase in 2006.  Previously in November 2012, the Board determined that the severance of the Veteran's diabetes mellitus was not improper, and in October 2014, the severance was again deemed as proper.     

As it is undisputed that service connection for bilateral peripheral neuropathy was predicated on the clearly erroneous diagnosis of diabetes mellitus, severance was proper.  See 38 C.F.R. §§ 3.105(d), 3.303, 3.310.  As there is no legal basis upon which to award service connection for a disability that is secondary to a disability that is not service connected, the Veteran's claim for service connection for bilateral peripheral neuropathy secondary to diabetes mellitus, must thus be denied as a matter of law.  See 38 C.F.R. § 3.310; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

The Board notes that the November 2012 Board remand initiated development to determine whether or not the Veteran's peripheral neuropathy was caused or aggravated by the Veteran's separately service-connected varicose veins.  As indicated by the January 2013, and the November 2014 VA opinions, the Veteran's subjective sensory complaints of his legs are not caused by, or aggravated by his service-connected varicose veins.  Thus, the Veteran's claimed bilateral peripheral neuropathy of the lower extremities is entirely unrelated to the Veteran's service, or a service-connected disability, and severance was indeed proper.   


ORDER

The severance of service connection for peripheral neuropathy of the right lower extremity, secondary to diabetes mellitus, was proper, and restoration of service connection for the disorder is denied.

The severance of service connection for peripheral neuropathy of the left lower extremity, secondary to diabetes mellitus, was proper, and restoration of service connection for the disorder is denied.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


